Citation Nr: 1213823	
Decision Date: 04/16/12    Archive Date: 04/26/12	

DOCKET NO.  08-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1969.  This included time in Vietnam from March 1968 to March 1969 with the 578th Light Equipment Maintenance Company.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina, that, in pertinent part, denied the claim for service connection for PTSD because the evidence submitted was not new and material.  In the statement of the case dated in May 2008, the RO determined that new and material evidence sufficient to reopen a claim for service connection for PTSD had been submitted and the claim was therefore reopened.  The Board notes that despite any determination reached by the RO, the Board itself must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. Ap. 1 (1995), affm'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board also notes that the RO has certified for appeal the claim of entitlement to service connection for PTSD.  However, when an appellant, who is a lay person, claims entitlement to service connection for a particular disability, he is claiming entitlement to service connection for the symptoms of that disability regardless of how it is diagnosed.  Hence, any claim for service connection for PTSD encompasses a claim for service connection for all currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Holding that a Veteran is not competent to self-diagnose an illness and that a liberal reading of any claim requires VA to include all pertinent diagnoses).  

The decision set forth below grants the application to reopen a claim for service connection for a psychiatric disability, to include PTSD.  The underlying issue for service connection for that disorder is addressed in a REMAND at the end of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  
FINDINGS OF FACT

1.  An April 2002 rating decision denied a claim of entitlement to service connection for service connection for PTSD.  It was noted that PTSD was not clinically established and that reported stressors could not be verified.  The Veteran was notified of the denial action and he did not initiate a timely appeal.

2.  A reopened claim for service connection for PTSD was received in January 2005.

3.  Evidence received since the 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD; such evidence is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  In April 2002, in pertinent part, the RO denied entitlement to service connection for PTSD.  That decision is final.  38 U.S.C.A. § 7105 (b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  As evidence received since the April 2002 rating decision is new and material, the criteria for reopening a claim for service connection for a chronic acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties on the part of VA to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a) 3.15, and 3.326 (a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen a claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element or elements of a service connection claim found lacking in the case.  Id.  

VA is also to assist the claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating a claim.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, the claim to reopen is being granted.  Additional actions to comply with the VCAA will be discussed in the REMAND below.  

Application to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the determination shall become final, and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 38 C.F.R. § 20.200, 20.201, 20.1103 (2011).

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence has been presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App.  140, 145 (1991).

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) changes the analysis of a claim to be reopened by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material evidence standard.  The Court indicated the phrase must be reviewed as "enabling" reopening a claim, rather than "precluding."  Id.  In that case, it was indicated the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternate theory of entitlement.  Id. at 118.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Factual Background and Analysis

A review of the record reveals that by rating decision dated in April 2002, service connection for PTSD was denied on the basis that there was no confirmed diagnosis of PTSD of record.  It was determined the evidence of record was also inadequate to establish that a stressful experience occurred.  The records reviewed included private and VA medical records dated in 2000 and 2001.

Received with the reopened claim in 2005 was an October 2004 statement from a social worker who noted that the Veteran was diagnosed with PTSD.  Also associated with the file were copies of VA outpatient records showing diagnoses that included PTSD and depression.

Also associated with the file was a communication from the U.S. Army and Joint Services Joint Research Center (JSRRC) (formerly known as the Center for Unit Records Research) in which it was indicated the unit history submitted by the 578th Light Equipment Maintenance Company in 1968 reflected it was located in Cam Ranh Bay and moved to Phu Bai on April 18, 1968.  The information reflected that the unit received 15 enemy rounds in March 1968 while at Cam Ranh Bay.  The JSRRC was not able to document that an element of the unit was located in Hue during March 1968.  Notation was made that available records documented that Camp Evans, located near Hue and Phu Bai received 400 to 500 incoming rounds destroying the ammunition dump and most of the helicopters of the 227th Assault Helicopter Battalion.  The Operational Report, Lessons Learned, submitted by the 212th Combat Support Aviation Battalion for the period ending July 31, 1968, reflected the Hue and the Phu Bai airfield was attacked in May 1968 with about 87 60-millimeter mortars over 30 minutes resulting in 8 helicopters being damaged and no casualties.  The Operational Report, Lessons Learned, submitted by the 1st Logistical Command for the period ending July 31, 1968, stated that Phu Bai received a rocket and mortar attack in May 1968 that lasted about one hour and resulted in two American casualties.  

In his notice of disagreement dated in May 2007, the Veteran noted that while he was in Vietnam with the 578th, he was stationed between an ammunition dump and an airstrip so his unit was under continuous fire and mortar attacks.  He recalled the ammunition dump was almost totally destroyed by a helicopter that crashed.  He stated he was stationed in Hue during the Tet Offensive and also during the continual fighting for Hue City.  

Of record is an April 2008 communication from the JSRRC coordinator indicating that the Veteran's stressor information was not verifiable.  It was noted that the Veteran was not specific enough in his information.  The individual reiterated that during the Tet Offensive, while the Veteran claims he was stationed in Hue, the aforementioned response from the CURR in May 2006 reflected they were not able to document that an element of the Veteran's unit was located in Hue during March 1968.  

Also of record is a March 2011 communication from a psychologist who stated the Veteran was seen in her office and described to her "12 months of pure torture" during his time in Vietnam.  Following evaluation she gave diagnoses of severe and chronic PTSD; recurrent major depression; and panic disorder.  

In December 2011, the Veteran provided the name of an individual he called "one of my friends" who died while "we were in Vietnam."  He did not provide any elaboration as to the circumstances surrounding the individual's death.  

The Board finds that the above-described evidence describes a basis for at least reopening a claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran's statements and the communication from the psychologist in March 2011 pertain to an unestablished fact not found at the time of the 2002 decision.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the 2002 final denial of the claim for service connection, and is not duplicative or accumulative of evidence previously of record.  Also, the evidence is "material" in that it is probative with regard to the claim.  See Shade v. Shinseki, 24 Vet. App. 110.  Hence, the additional evidence relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a chronic acquired psychiatric disorder, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  The appeal is allowed to this extent.


REMAND

The Board's review of the claims file reveals that RO action on the claim for service connection for an acquired psychiatric disorder, on the merits, is warranted.

1.  The Veteran should be contacted and asked to provide more information with regard to the circumstances surrounding the death of his friend in Vietnam.  The Veteran should indicate whether the individual was a member of his unit or a friend who just happened to be stationed in Vietnam at the same time as the Veteran.  As many details as possible are requested so that attempted verification may be undertaken.

2.  The Veteran should be accorded an examination by an examiner with appropriate expertise to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  Any appropriate testing, to include psychological testing, should be undertaken in connection with the claim, and all psychiatric symptoms found to be present should be diagnosed.  In the examiner's report, he or she should provide an opinion as to whether the Veteran has a chronic acquired psychiatric disorder, to include PTSD, that is related to his active service.  With regard to each diagnosed psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The rationale for any opinion expressed should be provided.  The examiner is advised the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinion.  If the examiner says he or she cannot provide a diagnosis without resort to speculation, he or she should provide reasons why this is so outside the norm that an opinion cannot be expressed.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if otherwise in order, for appropriate review.  New provisions of 38 C.F.R. § 3.304 should be considered in the readjudication as appropriate.

4.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending a requested VA examination or by providing more specific information with regard to stressful experiences may result in an adverse determination.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707 (a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


